Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 30 August 1785
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Sir
            Amsterdam 30 Augt. 1785
          
          We have received in due Time your Favor of the 19th. and observe what you say relative to Mr. Parkers proposals. We would not venture to act in a Business of so much importance in opposition to your advice, and less so, because we have properly no Power for the Purpose. Notwithstanding this your Excellency will be so kind to excuse us, that we dare differ from your Ideas, and that it is our opinion that if we can conclude the Transaction with Mr. Parker on reasonable Terms, and he fulfills his Engagements, it will be much more the Intrest of Congress to Subscribe to it, than that of any other Men of the Creditors of De la Lande & fynje. We have Stated our Arguments in favor of this Idea in the inclosed Letter to the Commissioners of the Board of Treasury, which we have left unseal’d for your Perusal, and which we beg to forward by the September Packet, in order that we may receive their orders as soon as shall be possible. In the Interim we will be glad to receive your observations on our arguments.
          Observing that you approve our Sending the Accounts to Mr. Barclay, they will be sent to him.
          We remain most respectfull / Sir / Your most humb. & Obedt.
          Servts.
          
            Wilhem & Jan WillinkNics. & Jacob van Staphorst.
          
         